Exhibit 10.4 SECOND AMENDMENT THIS SECOND AMENDMENT (the "Amendment") is made and entered into as of the 19th day of June, 2013, by and between NS 7/57 ACQUISITION LLC, Delaware limited liability company ("Landlord”), and AMBIENT CORPORATION, a Delaware corporation("Tenant"). RECITALS A. Landlord and Tenant are parties to that certain lease dated May 21, 2009, which lease has been previously amended by a First Amendment dated June 8, 2012 (collectively, the "Lease").Pursuant to the Lease, Landlord has leased to Tenant space currently containing approximately 26,956 rentable square feet (the “Original Premises”) on the lower level, 1st floor and 3rd floor of the building located at 7/57 Wells Avenue, Newton, Massachusetts (the "Building"). B. Tenant desires to surrender a portion of the Premises to Landlord containing approximately 6,714 rentable square feet on the 3rd floor of the Building as shown on ExhibitA, Second Amendment, attached hereto (the "Reduction Space") and Landlord is willing to accept such surrender on the following terms and conditions.The Original Premises, less the Reduction Space, is referred to herein as the “Remaining Premises”, and is agreed to contain 20,242 rentable square feet. C. The Lease by its terms shall expire on December 31, 2013 ("Prior Termination Date"), and the parties desire to extend the Term of the Lease, all on the following terms and conditions. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant agree as follows: I. Extension. The Term of the Lease with respect to the Remaining Premises is hereby extended for a period commencing on January 1, 2014, and expiring on April 30, 2017 ("Extended Termination Date"), unless sooner terminated in accordance with the terms of the Lease.The period of time from January 1, 2014, until April 30, 2017, is herein referred to as the “Extension Term”. II. Reduction. A. Tenant shall vacate the Reduction Space in accordance with the terms of the Lease, including, without limitation, Section 25 thereof, on or before December 31, 2013 (“Reduction Effective Date”), and Tenant shall fully comply with all obligations under the Lease respecting the Reduction Space up to the Reduction Effective Date, including, without limitation, those provisions relating to the payment of Rent and to the condition of the Reduction Space and removal of Tenant's Property therefrom. B. Effective as of 11:59 p.m. on the Reduction Effective Date, the Premises is decreased from 26,956 rentable square feet on the lower level, 1st floor and 3rd floor to 20,242 rentable square feet, comprising: (i) 10,647 rentable square feet on the lower level of the Building (“Lower Level Space”), and (ii) 9,595 rentable square feet on the 1st floor of the Building (“First Floor Space”) by the elimination of the Reduction Space.As of the Reduction Effective Date, the Reduction Space shall be deemed surrendered by Tenant to Landlord, the Lease shall be deemed terminated with respect to the Reduction Space, and the “Premises”, as defined in the Lease, shall be deemed to mean the Remaining Premises. C. If Tenant shall holdover in the Reduction Space beyond the Reduction Effective Date, Tenant shall be liable for Base Rent, Additional Rent and other charges respecting the Reduction Space equal to twice the amount in effect under the Lease prorated on a per diem basis and on a per square foot basis for the Reduction Space.Such holdover amount shall not be in limitation of Tenant's liability for consequential or other damages arising from Tenant's holding over nor shall it be deemed permission for Tenant to holdover in the Reduction Space. 1 III. Base Rent. A. Tenant shall continue to pay Base Rent, Tenant’s Pro Rate Share of Expenses and Taxes with respect to the Reduction Space through December 31, 2013, in accordance with the terms of the Lease. B. In consideration of the agreements contained herein, effective as of October 1, 2013, the schedule of Base Rent with respect to the Lower Level Space (i.e., 10,647 rentable square feet) is as follows: Time Period Annual Rate Per Square Foot Annual Base Rent Monthly Base Rent 10/1/13-1/31/14: $
